DETAILED ACTION
This office action is filed in response to communications received 11/01/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and Species K drawn to claims 1-5, 9-12, and 14-20 in the reply filed on 11/01/2022 is acknowledged. Claims 6-8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "driving assistance control device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-19 are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (JP2015321765).
Regarding Claim 1, Hayashi teaches a vehicle cleaning system (Para 0019; cleaning device for a vehicle) comprising: 
a plurality of cleaning sections configured to clean cleaning targets (Para 0021; cleaning nozzles 8 for injecting the supplied cleaning liquid toward the front window 7, Para 0022; cleaning nozzle 11 as a window cleaning nozzle for spraying the supplied cleaning liquid toward the rear window 10) including a sensor face of an optical sensor installed at a vehicle (Para 0024; front camera 4, a front sensor cleaning nozzle 13, Para 0026; rear camera 5, a rear sensor cleaning nozzle 14); 
and a control section capable of automatically controlling the cleaning sections (Para 0029; control unit 17 determines which of the forward switching device 16 and the backward switching device 19 is to be operated based on various states and information), 
the control section being configured to control a priority ranking for actuation of the cleaning sections in response to at least one of a travel situation or an environmental situation of the vehicle (Para 0029; when the image captured by the front camera 4 is displayed on the display DSP, the control unit 17 operates (turns on) the front switching device 16 to connect the rear electric pump Pr to the front sensor cleaning nozzle 13. When the image captured by the rear camera 5 is displayed on the display DSP, the control unit 17 activates (turns on) the rear switching device 19 to connect the rear electric pump Pr to the rear sensor cleaning nozzle 14), 
in a case in which a cleaning request has been made for the cleaning sections (Para 0048; can be operated by operating the washer switch SW by the rider's judgment regardless of the determination of the dirt determination units 24 and 25).
Regarding Claim 2, Hayashi teaches the vehicle cleaning system of claim 1, wherein the control section is configured to actuate the cleaning sections in sequence according to the priority ranking in cases in which cleaning requests have been made for the plurality of cleaning sections at substantially the same time (Para 033; when information indicating that both the imaging surfaces 4a and 5a are soiled is input from both the contamination judging units 24 and 25, the control unit 17 gives priority to the front camera 4 side and ejects the cleaning liquid to the imaging surface 4a).
Regarding Claim 3, Hayashi teaches the vehicle cleaning system of claim 1, further comprising an adhered material detection section configured to detect an adherence state of adhered material to the cleaning targets, wherein: the control section is configured to determine the cleaning request and control the cleaning sections based on an adhered material detection signal from the adhered material detection section (Para 0032; stain determination unit 24 that determines the dirt state of the imaging surface 4 a of the front camera 4 and a dirt determination unit 25 that determines the dirt state of the imaging surface 5 a of the rear camera 5. Then, the control unit 17 operates the front switching device 16 and the rear switching device 19 so as to spray the cleaning liquid on the imaging surfaces 4a and 5a based on the determination).
Regarding Claim 5, Hayashi teaches the vehicle cleaning system of claim 1, wherein the control section is configured to control the priority ranking in response to a direction of progress of the vehicle (Para 0035; when the shift lever 3 is in the reverse position (R), the control unit 17 may receive information from the contamination determination unit 24 that the imaging surface 4a of the front camera 4 is contaminated. When the washer switch SW is operated to the rear side, the rear electric pump Pr is driven to inject the cleaning liquid to the imaging surface 5 a of the rear camera 5. Also, for example, when the shift lever 3 is at a position other than the reverse position (R), the control unit 17 may input information from the contamination judging unit 24 or 25 that the imaging surfaces 4a and 5a are contaminated, wherein the transmission controls the direction of progress of the vehicle).
Regarding Claim 9, Hayashi teaches the vehicle cleaning system of claim 1, wherein the control section is configured to control an actuation pattern of the cleaning sections (Para 0032; the control unit 17 operates the front switching device 16 and the rear switching device 19 so as to spray the cleaning liquid on the imaging surfaces 4a and 5a).
Regarding Claim 10, Hayashi teaches the vehicle cleaning system of claim 9, wherein: each cleaning section includes a sprayer section configured to spray a fluid toward a corresponding cleaning target (Para 0021; front window cleaning nozzles 8, Para 0022; rear window cleaning nozzle 11, Para 0024; front sensor cleaning nozzle 13 Para 0026; rear sensor cleaning nozzle 14, wherein the nozzles correspond to the sprayer section); 
and the actuation pattern includes a spraying period and a rest period of the fluid (Para 0032; the control unit 17 operates the front switching device 16 and the rear switching device 19 so as to spray the cleaning liquid on the imaging surfaces 4a and 5a based on the determination, therefore the actuation of the nozzles is not constant and so includes a spraying period and a rest period depending on the information sent to the control unit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claims 1-3, 5, and 9-10 above, and further in view of Abe (JP2008308066).
Regarding Claim 11, Hayashi teaches the vehicle cleaning system of any one of claim 1, wherein each cleaning section further includes: 
a washer nozzle configured to spray cleaning liquid toward a corresponding cleaning target (Para 0021; front window cleaning nozzles 8, Para 0022; rear window cleaning nozzle 11, Para 0024; front sensor cleaning nozzle 13 Para 0026; rear sensor cleaning nozzle 14),
a washer pump configured to supply the cleaning liquid to the washer nozzle (Para 0021-0022; front electric pump Pf and rear electric pump Pr), 
and a washer tank configured to hold the cleaning liquid (Para 0021; tank T). Hayashi does not teach the liquid level detection system. 
Abe teaches a liquid level detection section configured to detect a remaining level of the cleaning liquid in the washer tank (Para 0016; residual amount level sensor 11); 
and a remaining level display section configured to display the remaining level of the cleaning liquid in the washer tank as detected by the liquid level detection section (Para 0014; washer fluid residual amount warning device 10).
Therefore, it would have been obvious to one of ordinary skill in the art to use the vehicle cleaning system taught by Hayashi with the liquid level detection system of Abe to detect the liquid level and issue alerts. This is considered obvious because all the claimed elements were known in the art, and one of ordinary skill in the art could have combined the elements by known methods, with the reasonable expectation of success and predictable results. 
Regarding Claim 14, Hayashi and Abe teach the vehicle cleaning system of claim 11, and Abe further teaches the alert system comprising a second alert section configured to issue alerts in a plurality of stages, in response to the remaining level of the cleaning liquid (Para 0023; warning meter 15 that warns of a decrease in the remaining amount of the washer liquid).
Regarding Claim 15, Hayashi and Abe teach the vehicle cleaning system of claim 14, and Abe further teaches the alert section wherein the second alert section issues different alerts corresponding to the remaining level of the cleaning liquid (Para 0024; the warning meter 15 displays the remaining amount of the washer liquid, and the unit of the scale indicates the remaining amount of the washer liquid relative to the full capacity of the window washer liquid tank 20). The remaining amount of the washer liquid will change, and therefore the alerts will be different as the level changes. 
Regarding Claim 16, Hayashi and Abe teach the vehicle cleaning system of claim 1, and Hayashi further teaches the control section is provided separately from a driving assistance control device that performs computation processing on signals from the optical sensor (Para 0032; the control unit 17 operates the front switching device 16 and the rear switching device 19 so as to spray the cleaning liquid on the imaging surfaces 4a and 5a based on the determination (the information) of the contamination determination units 24 and 25). The determination devices are control devices that perform computation processing on signals from the optical sensor and are separate from the control unit. The use of the control device for driving assistance is an intended use. The control unit 17 and the contamination determination devices are separate devices and therefore read on the claimed limitations.
Regarding Claim 17, Hayashi and Abe teach the vehicle cleaning system of claim 16, and Hayashi further teaches a plurality of the control sections are provided in a distributed placement (Figure 1 and 2; determination devices 24 and 25 are in different placements).
Regarding Claim 18, Hayashi and Abe teach the vehicle cleaning system of claim 17, wherein the control sections are placed so as to be at least distributed at a vehicle front and a vehicle rear (Figure 1 and 2; determination device 24 is in the front and determination device 25 is in the rear).
Regarding Claim 19, Hayashi and Abe teach the vehicle cleaning system of claim 16, and Hayashi further teaches the control section doubles as a wiper control device (Para 0029; control unit 17). This limitation is interpreted to be an intended use for the control section and the control section taught by Hayashi could perform this function. Therefore, it is considered obvious to use the control section of Hayashi as a wiper control device as claimed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claims 11 and 14-19 above, and further in view of Shimizu (US20160282865).
Regarding Claim 20, Hayashi teaches the vehicle cleaning system of claim 1, but does not teach the vehicle is installed with a driving assistance device or an autonomous driving device.
Shimizu teaches the vehicle is installed with a driving assistance device or an autonomous driving device (Para 0033; automatic driving control section 12). 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the driving assistance device taught by Shimizu in the vehicle cleaning system taught by Hayashi in order to support the driving of the vehicle (Shimizu Para 0038). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Abe as applied to claim 11 and 14-19 above, and further in view of Kaneda (JP2006275877).
Regarding Claim 12, Hayashi and Abe teach the vehicle cleaning system of claim 11, but do not teach the remaining level display section exhibits a hysteresis property when displaying the remaining level of the cleaning liquid in the washer tank as detected by the liquid level detection section.
However, Kaneda teaches the remaining level display section exhibits a hysteresis property when displaying the remaining level of the cleaning liquid in the washer tank as detected by the liquid level detection section (Para 0023; adjust the on / off characteristics of the warning light to a desired setting by giving hysteresis to the on / off judgment).
Therefore, it would be obvious to one of ordinary skill in the art to include the hysteresis property taught by Kaneda in the display taught by Hayashi and Abe to reduce fluctuation in the displayed level of the remaining cleaning solution. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 1-3, 5, and 9-10 above, and further in view of Fukuda (JP2016009099).
Regarding Claim 4, Hayashi teaches the vehicle cleaning system of claim 3 but does not teach an alert is issued in cases in which the adhered material detection signal has been emitted by the adhered material detection section after cleaning has been performed a predetermined number of times or greater within a predetermined duration.
Fukuda teaches an alert is issued in cases in which the adhered material detection signal has been emitted by the adhered material detection section after cleaning has been performed a predetermined number of times or greater within a predetermined duration (Para 0017-18; when the accumulated number of times of wiping reaches a predetermined number of times or more, or when the dirt is not removed even if the number of times of wiping in the wiping mode is performed a predetermined number of times or more, the adhered matter attached to the wiping portion It is determined that the removal is necessary, and the removal amount of the deposit can be promoted by increasing the discharge amount of the cleaning liquid in order to remove the deposit on the wiping portion. In the above configuration, if the wiping unevenness is not improved after the cleaning of the wiping unit in the wiping unit cleaning mode, or if it is detected that the camera wiper is not driven by the wiper operation diagnosis mode, a fail signal is output).
Therefore, it would be obvious to one of ordinary skill in the art to include the alert taught by Fukuda in the vehicle cleaning system taught by Hayashi to promptly detect and remedy any defects in the cleaning system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ROBERT BARKER whose telephone number is (571)272-2720. The examiner can normally be reached M-Th 8-5 Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL ROBERT BARKER/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711